Exhibit TARGETEK CO., LTD. FINANCIAL STATEMENTS DECEMBER 31, 2, 2007 COMPANY ADDRESS: 11F, NO.216, NANJING E. RD., TAIPEI CITY, TAIWAN (R.O.C.) COMPANY TEL : 886-225012659 TARGETEK CO., LTD. CONTENTS Page Independent Auditors’ Report 1 Balance Sheets 2 Statements of Income 3 Statements of Changes in Stockholders’ Equity (Deficit) 4 Statements of Cash Flows 5 Notes to Financial Statements 6-10 Independent Auditors’ Report To the Stockholders of Targetek Co., Ltd. We have audited the accompanying balance sheets of Targetek Co., Ltd. as of December 31, 2008 and December 31, 2007, and the related statements of income, changes in stockholders’ equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Targetek Co., Ltd. as of December 31, 2008 and December 31, 2007 and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Brock, Schechter & Polakoff, LLP Buffalo, New York April 1, 2009 Targetek Co, Ltd. Financial Statements Balance Sheets December 31, 2008 % 2007 % Assets Current assets Cash and cash equivalents $ 152,302 35 $ 30,112 17 Accounts receivable, net 227,243 51 58,597 32 Other receivables 15,655 4 35,878 20 Prepaid expenses 3,312 1 4,252 2 Notes receivable, net 235 - - - Total current assets 398,747 91 128,839 71 Fixed assets Cost 46,240 10 50,100 28 Less: accumulated depreciation (38,761 ) (9 ) (37,995 ) (21 ) Net fixed assets 7,479 1 12,105 7 Other assets Refundable deposits 20,546 5 20,780 11 Deferred charges 13,423 3 19,657 11 Total other assets 33,969 8 40,437 22 $ 440,195 100 $ 181,381 100 Liabilities & Stockholders' Equity (Deficit) Current liabilities Short-term debt $ 35,908 8 $ 122,070 67 Accounts payable 3,339 1 3,340 2 Income tax payable 41,560 9 - - Accrued expenses 68,452 16 62,590 36 Other payable 609 - 464 - Related party payables 112,042 25 74,827 40 Other current liabilities 2,216 1 1,248 1 Total liabilities 264,126 60 264,539 146 Stockholders' equity (deficit) Common stock 957,223 217 957,223 528 Accumulated deficit (485,434 ) (110 ) (745,148 ) (411 ) Accumulated other comprehensive income (295,720 ) (67 ) (295,233 ) (163 ) Total stockholders' equity (deficit) 176,069 40 (83,158 ) (46 ) $ 440,195 100 $ 181,381 100 The accompanying notes to financial statements are an integral part of these statements. - 2 - Targetek Co, Ltd. Financial Statements Statements of Income For the Years Ended December31, 2008 % 2007 % Sales-net $ 852,925 100 $ 413,854 100 Cost of goods sold (289,001 ) (34 ) (218,814 ) (53 ) Gross profit 563,924 66 195,040 47 Operating expenses (261,080 ) (31 ) (312,884 ) (75 ) Operating income (loss) 302,844 35 (117,844 ) (28 ) Non-operating income and gains Interest income 24 - 43 - Foreign exchange gain 43 - 63 - Rent income 2,920 1 - - Miscellaneous income 1,414 - - - 4,401 1 106 - Non-operating expenses and losses Interest expenses (5,661 ) (1 ) (10,565 ) (3 ) Foreign exchange loss (78 ) - (138 ) - Miscellaneous expenses - - (5,127 ) (1 ) (5,739 ) (1 ) (15,830 ) (4 ) Income (loss) before income taxes 301,506 35 (133,568 ) (32 ) Income tax expense (41,792 ) (5 ) - - Net income (loss) $ 259,714 30 $ (133,568 ) (32 ) Earnings per share Earnings per share before income taxes $ 0.14 $ (0.06 ) Net earnings per share after income taxes $ 0.12 $ (0.06 ) The accompanying notes to financial statements are an integral part of these statements. - 3 - Targetek Co, Ltd. Financial Statements Statements of Changes in Stockholders’ Equity (Deficit) Common Stock Accumulated Deficit Accumulated Other Comprehensive Income Total Balance at January 1, 2007 $ 957,223 $ (611,580 ) $ (299,891 ) $ 45,752 Change in translation adjustments - - 4,658 4,658 Net loss for 2007 - (133,568 ) - (133,568 ) Balance at December 31, 2007 957,223 (745,148 ) (295,233 ) (83,158 ) Change in translation adjustments - - (487 ) (487 ) Net income for 2008 - 259,714 - 259,714 Balance at December 31, 2008 $ 957,223 $ (485,434 ) $ (295,720 ) $ 176,069 The accompanying notes to financial statements are an integral part of these statements. - 4 - Targetek Co, Ltd. Financial Statements Statements of Cash Flows For the Years Ended December 31, 2008 2007 Cash flows from operating activities Net income (loss) $ 259,714 $ (133,568 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation 6,325 48,632 Amortization 6,045 11,923 Increase in accounts receivable (170,241 ) (1,211 ) Decrease (increase) in other receivable 19,927 (6,191 ) Decrease in prepayments 897 54,108 Decrease in other current assets - 8,305 Decrease in refundable deposit - 923 Increase (decrease) in accounts payable 37 (35,492 ) Increase in accrued expenses 6,604 4,694 Increase in income tax payable 41,790 - Increase (decrease) in other payable 151 (3,204 ) Increase (decrease) in other current liabilities 987 (3,162 ) Net cash provided by (used in) operating activities 172,236 (54,243 ) Cash flows from investing activities Decrease (increase) in notes receivable (236 ) 1,542 Acquisition of fixed assets (1,811 ) - Increase in deferred charges - (3,964 ) Net cash provided by (used in) investing activities (2,047 ) (2,422 ) Cash flows from financing activities (Decrease) in short-term debt (85,253 ) (63,668 ) Increase in related party payables 38,270 65,267 Net cash used in financing activities (46,983 ) 1,599 Effect of exchange rate changes (1,016 ) 284 Net increase in cash and cash equivalents 122,190 (54,782 ) Cash and cash equivalents -beginning of year 30,112 84,894 Cash and cash equivalents -end of year $ 152,302 $ 30,112 Supplemental Disclosures of cash flow information Interest paid $ 5,661 $ 10,565 Income tax paid $ 2 $ 4 The accompanying notes to financial statements are an integral part of these statements. - 5 - Targetek Co, Ltd. Notes to Financial Statements 1. Organization and Operations Targetek Co., Ltd. (the Company) was incorporated as a company limited by shares under the provision of the Company Law of the Republic of China in March1997.As of December 31, 2008, the Company’s common stock of $957,223 is represented by 2,200,000issued and outstanding shares with a par value of $0.435 per share.Authorized shares are 5,300,000. The Company operates out of the Republic of China. The Company is a vital localization service and energy saving solution provider in the global market. As a professional service provider, the Company provides quality and efficient services for more than 40 Asian and European languages.
